Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 26, 2021

The Court of Appeals hereby passes the following order:

A21A0312. STEVEN W. CERAJEWSKI v. AIG HOME LOAN.

      This case began as a dispossessory in magistrate court. Following an adverse
ruling, defendant Steven W. Cerajewski appealed to the superior court, which
dismissed Cerajewski’s counterclaim and issued a writ of possession in favor of
plaintiff AIG Home Loan. Cerajewski filed this direct appeal from the superior court
order entering a writ of possession. We lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Cerajewski’s failure to follow the proper procedure deprives us of
jurisdiction over this direct appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/26/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                             , Clerk.